EXHIBIT 10.7

                
Hilliard Grand Apartments
Hilliard, Ohio
FHA Project No. 043-35522

MODIFICATION OF MORTGAGE NOTE
made by
HILLIARD GRAND APARTMENTS, LLC
payable to
RED MORTGAGE CAPITAL, LLC
dated as of July 27, 2010
in the original principal sum of $31,800,400.00
THIS MODIFICATION OF MORTGAGE NOTE (the "Modification of Note") dated as of
December 31, 2012 (the "Effective Date"), is made by and between HILLIARD GRAND
APARTMENTS, LLC, an Ohio limited liability company, having its place of business
at 2 Easton Oval, Suite 510, Columbus, Ohio 43219 (the "Maker"), and RED
MORTGAGE CAPITAL, LLC, a Delaware limited liability company, having its place of
business at Two Miranova Place, 12th Floor, Columbus, Ohio 43215 (the "Holder").
WIT N E SSE T H:
WHEREAS, the Maker owns certain real property located in the City of Hilliard,
County of Franklin, State of Ohio on which is constructed a certain multifamily
housing project known as Hilliard Grand Apartments, FHA Project No. 043-35522
(the "Project"); and
WHEREAS, Maker previously executed a certain Mortgage Note (the "Note") dated as
of July 27, 2010, in favor of Holder in the original principal amount of
Thirty-One Million Eight Hundred Thousand Four Hundred Dollars ($31,800,400.00).
The Note is secured in part by a certain Open-End Mortgage Deed (the "Mortgage")
to Holder dated as of July 27, 2010 and filed for record July 27, 2010 in
Instrument Number 201002720094998 in the Official Records of Franklin County,
Ohio (the "Records"); and
WHEREAS, the Note was initially endorsed for mortgage insurance by the Secretary
of Housing and Urban Development ("Secretary"), acting by and through the
Federal Housing Commissioner ("HUD" or the "Commissioner" as ·the context may
require) under Section 221 (d)(4) of the National Housing Act, as amended
(the."Contract of Insurance"); and
WHEREAS, as of the Effective Date, the Note was finally endorsed for mortgage
insurance by the Secretary; and



--------------------------------------------------------------------------------



WHEREAS, HUD has determined that the maximum insurable amount of the Note is
$29,322,700.00, and the parties have therefore agreed to decrease the amount of
the Note from $31,800,400.00 to $29,322,700.00, and to modify the terms of the
Note and the Mortgage to reflect a decrease in the monthly principal and
interest payment from $165,968.81 to $153,037.50. The parties have entered into
that certain Loan Modification Agreement of even date herewith to conform to the
terms of this Modification of Note, which Loan Modification Agreement is being
recorded in the Records.
NOW, THEREFORE, for and in consideration of the above premises, the sum of Ten
Dollars ($10.00) in hand paid and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each of the parties
hereto, the parties, for themselves and for their respective successors and
assigns, do hereby agree that the terms of the Note to which this Modification
of Note is appended are hereby amended as follows:
1.    The foregoing recitals are hereby incorporated by reference as if set
forth fully herein. All capitalized terms not defined in this Modification of
Note shall have the same meanings ascribed thereto in the Note.
2.    The principal amount of the Note is hereby modified to be $29,322,700.00.
In each place where it appears, the amount "$31,800,400.00" is hereby deleted
and replaced with "$29,322,700.00".
3.    The first paragraph of the Note is hereby amended to replace the words,
"Thirty-One Million Eight Hundred Thousand Four Hundred" with the words,
"Twenty-Nine Million Three Hundred Twenty-Two Thousand Seven Hundred".
4.    The obligation of Maker under the Note to make monthly payments of
principal and/or interest is hereby amended by deleting in its entirety the full
section of the first paragraph of Note immediately after the words "as follows:"
commencing with the words "Commencing on the first day of August, 2010 ... " and
inserting in lieu thereof:
"Commencing on the first day of August, 2010 and continuing on the first day of
each month thereafter up to and including August 1, 2012, interest on the
outstanding principal balance. Commencing on the first day of September, 2012,
monthly installments of interest and principal shall be paid in the sum of One
Hundred Fifty-Three Thousand Thirty-Seven and 50/100 Dollars ($153,037.50) each,
such payments to continue monthly thereafter on the first day of each succeeding
month until the entire indebtedness has been paid. In any event, the balance of
the principal, if any remaining unpaid, plus accrued interest shall be due and
payable on August 1, 2052. The installments of interest and principal shall be
applied first to interest at the rate of five and 59/l00ths percent (5.59%) per
annum upon the principal sum or so much thereof as shall from time to time
remain unpaid and the balance thereof shall be applied on account of principal."

2

--------------------------------------------------------------------------------



5.    Maker acknowledges and affirms to the Holder and the Secretary that, as of
the date of this Modification of Note, there are no defenses, set-offs or
counter-claims, whether legal or equitable, to Maker's obligations under the
Note, and Maker hereby waives the right to raise or assert any such defenses,
set-offs or counter-claims which Maker may have had with respect to any suit,
proceeding or foreclosure action under the Note that the Holder, or any of its
predecessors in interest in and to the Note, mayor could have brought against
Maker prior to the date hereof.
6.    Maker and Holder acknowledge and agree that the terms of this Modification
of Note are subject to the approval thereof by the Secretary, which approval
shall be evidenced by the written consent of the Secretary affixed to this
Modification of Note where indicated below. Maker and Holder further acknowledge
and agree that the terms of this Modification of Note shall not be deemed
effective unless and until the Secretary executes the consent as aforesaid.
7.    Notwithstanding any provision of this Modification of Note to the
contrary, Maker and Holder hereby acknowledge and agree that the Secretary and
the Holder retain all rights and remedies arising under the Contract of
Insurance under Section 221(d)(4) of the National Housing Act, as amended, and
all regulations and administrative guidelines promulgated by the Secretary
thereunder.
8.    From and after the date hereof, the Note and this Modification of Note
shall be taken and read together as one, single and continuing instrument
evidencing a single debt owed by the Maker to the Holder in the amount set forth
hereinabove, as may be unpaid from time to time. Nothing contained herein shall
be taken or construed to create a novation or new agreement by and between the
Maker and the Holder; it being the intention of the parties solely (a) to reduce
the amount of principal advanced, evidenced, and payable under the Note, and (b)
to revise the amount of monthly installments of principal and interest payable
thereunder as a result of such reduction in principal, as reflected by this
Modification of Note, and for no' other purpose. Furthermore, nothing herein
contained shall in any way impair the Note or the security now held for such
indebtedness, or alter, waive, annul, vary or affect any provision, condition,
covenant herein except as herein provided, nor affect or impair any rights,
powers or remedies of the Holder under the Note, it being the intent of the
parties that the terms and provisions of the Note shall continue in full force
and effect except as modified hereby.
9.    Notwithstanding anything herein contained, if anyone or more of the
provisions of this Modification of Note shall for any reason whatsoever be, held
to be illegal, invalid, or unenforceable in any respect, such illegality,
invalidity, or unenforceability shall not affect any other provision of this
Modification of Note, but this Modification of Note shall be construed as if
such illegal, invalid, or unenforceable provision had never been contained
herein.
10.    Maker and Holder agree to execute such other documents as may be
necessary to implement the terms and provisions of this Modification of Note,
and the transaction evidenced thereby, including but not limited to that certain
Loan Modification Agreement of even date herewith executed by the Maker and the
Holder.

3

--------------------------------------------------------------------------------



11.    From and after the date hereof, all references contained in the Note to
the "Mortgage" or "mortgage" shall hereafter be deemed to refer to and include
the Mortgage, as amended.
12.    The Note, as amended by this Modification of Note, may not be further
amended except· by an instrument in writing executed by each of the parties
hereto.
13.    This Modification of Note shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.
14.    This Modification of Note may be executed in any number of counterparts
and all counterparts shall be construed together and shall constitute but one
agreement.
[SIGNATURES APPEAR ON SUCCEEDING PAGES]

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed as of the day and year first above written.
MAKER:
HILLIARD GRAND APARTMENTS, LLC,
an Ohio limited liability company


    
By:
/s/ Gary L. Schottenstein
 
Gary L. Schottenstein, Managing Member




5

--------------------------------------------------------------------------------



HOLDER:
RED MORTGAGE CAPITAL, LLC, a Delaware limited. liability company
                    
By:
/s/ Edward H.R. Tellings
 
Edward H.R. Tellings, Senior Managing Director




6

--------------------------------------------------------------------------------



CONSENT TO MODIFICATION OF MORTGAGE NOTE:
The undersigned hereby consents to and approves the foregoing Modification of
Mortgage Note.
HUD:
SECRETARY OF HOUSING AND URBAN DEVELOPMENT, acting by and through the Federal
Housing Commissioner
                        
By:
/s/ William E. Hughes
Name:
William E. Hughes
Title:
Acting HUD Director








7